Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Applicant’s amendments and remarks filed 2-23-21 are acknowledged.

Claims 1, 4-7 are pending.

Claims 1 and 4-6 are under consideration wherein the elected species of method wherein the MASP-2 inhibitory agent is administered subcutaneously.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-27-20.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 4-6 stand rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As a preliminary matter please note the following: 

MPEP § 2111 instructs:
“The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the ‘broadest reasonable interpretation’ standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office (‘PTO’) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 37 CFR 1.75(d)(1).”

Likewise, MPEP § 2164.08 instructs:
“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”
(emphasis added).

Considering the guidance set forth above, the utility of the claimed “method of inhibiting MASP-2 dependent complement activation in a subject suffering from…glaucoma, comprising administering…an amount of a MASP-2 inhibitory agent effective to inhibit MASP-2 dependent complement activation, wherein the MASP-2 inhibitory agent is an anti-MASP-2 monoclonal antibody….,” (claim 1) would be understood by the skilled artisan to lie in treating a subject with glaucoma by inhibiting their MASP-2 dependent complement activation, rather than in inhibiting MASP-2 dependent complement activation in a subject suffering from…glaucoma merely for the sake of doing so, even if the claim does not explicitly state that the method is being practiced to treat the subject’s glaucoma.

Put another way, based on the teachings of the instant specification it would not be clear to the skilled artisan in what context other than treating glaucoma would the skilled artisan wish to inhibit MASP-2 dependent complement activation in a subject suffering from glaucoma, i.e., the skilled artisan would have no basis for practicing the claimed method in any manner outside the context of treating glaucoma.

treating glaucoma by inhibiting MASP-2 dependent complement activation…” the skilled artisan would understand claim 1 and dependent claims thereof to be directed towards methods that are to be practiced in the context of treating glaucoma.

A portion of the rejection of record is reproduced below for convenience:

“…in Example 28 the specification proposes an in vivo experiment to test the hypothesis
that an anti-MASP-2 antibody will effectively treat glaucoma.

However, the knowledge in the art for treating a subject suffering from, or at risk for developing
glaucoma with an inhibitory agent which is an anti-masp-2 antibody…is low.

While the instant specification hypothesizes masp-2 activity may be involved in glaucoma
pathogenesis based on various prior art teachings, these references do not convincingly
demonstrate masp-2 does indeed contribute to glaucoma pathology.

For example, while Tezel et al. (Investigative Ophthalmology & Visual Science, October 2010,
5071-5082, cited on an IDS) teaches that their proteomic finding “support the possibility of
complement activation in human glaucoma through the lectin pathway,” (see page 5077, col.
bridging paragraph and Fig. 5, emphasis added), Tezel does not demonstrate expression of MBL
or ficolin protein(s) in the glaucoma eye nor does Tezel show that MBL or ficolins bind to cells found in the glaucoma eye. In the absence of such information the skilled artisan would be uncertain as to the significance of the teachings of Tenzel with respect to masp-2 driven
complement activation in the glaucoma eye. Moreover, the instant specification also does not
provide teachings that convincingly link masp-2-dependent activation of the lectin complement
pathway to glaucoma pathogenesis.”

At page 4 of their remarks, Applicant argues (emphasis in the original):

Invest Ophthalmol Vis Sci 51:5071-5082 (2010). For example, histopathologic studies of human tissues and in vivo studies using different animal models have demonstrated that complement components, including C1q and C3, are synthesized and terminal complement complex is formed in the glaucomatous retina (see Stasi K. et al., Invest Ophthalmol Vis Sci 47:1024-1029 (2006), Kuehn M.H. et al., Exp Eye Res 83:620-628 (2006)). As described in Tezel G. et al., it has been determined that in addition to the classical pathway, the lectin pathway is likely to be involved in complement activation during glaucomatous neurodegeneration, thereby facilitating the progression of neurodegenerative injury by collateral cell lysis, inflammation and autoimmunity.  As described in Tezel G. et al., proteomic analysis of human retinal samples obtained from donor eyes with or without glaucoma detected the expression and differential regulation of several complement  components.  Notably, expression levels of complement components from the lectin pathway were higher, or only detected, in glaucomatous samples than controls, including MASP-1 and MASP-2, and C-type lectin. As further described in Kuehn M.H. et al., Experimental Eye Research 87:89-95 (2008), complement synthesis and deposition is induced by retinal I/R and the disruption of the complement cascade delays RGC degeneration. In this study, mice carrying a targeted disruption of the complement component C3 were found to exhibit delayed RGC degeneration after transient retinal I/R when compared to normal animals.’”

Applicant's argument has been considered but is not found convincing, essentially for the reasons of record as described further below.

Knowing expression levels of MASP-2 were higher in donor eyes versus eyes without glaucoma would not have provide the skilled artisan with sufficient information to treat glaucoma by the claimed method because the mere presence of MASP-2 in eyes from glaucoma patients does not link the lectin complement pathway to glaucoma pathogenesis.  

One reason this is so is because the donor eyes came from cadavers (see Tezel at page 5072, 1st full paragraph), and the skilled artisan would not know from the teachings of Tezel if masp-2 expression in the donor eyes was part of glaucoma pathogenesis or a post- or peri-mortem phenomenon.
  
Moreover, while applicant’s remarks and the instant specification emphasize that Tezel teaches “expression levels of complement components from the lectin pathway were higher, or only detected, in glaucomatous samples than controls, including…C-type lectin,” the skilled artisan would have no reason to believe that the “C-type lectin” taught by Tezel to be higher in glaucomatous samples has anything to do with activating the lectin complement pathway.  

The instant specification describes the knowledge in the art with respect to the mechanism by which certain lectins activate the MASP-2 protease at page 3, 1st full paragraph and at page 90-91 bridging paragraph (emphasis added):

“the recognition molecules in the lectin pathway comprise a group of carbohydrate-binding proteins (mannan-binding lectin (MBL), H-ficolin, M-ficolin, L-ficolin and C-type lectin CL-11), collectively referred to as lectins.”
 
“…scientists have identified the MASP-2 binding site on MBL to be within the 12 Gly-X-Y triplets "GKD GRD GTK GEK GEP GQG LRG LQG POG KLG POG NOG PSG SOG PKG QKG DOG KS" (SEQ ID NO:26) that lie between the hinge and the neck in the C-terminal portion of the collagen-like domain of MBP (Wallis, R., et al., J. Biol. Chem. 279:14065, 2004).  This MASP-2 binding site region is also highly conserved in human H-ficolin and human L-ficolin.  A consensus binding site has been described that is present in all three lectin proteins comprising the amino acid sequence "OGK-X-GP" (SEQ ID NO:22) where the letter "O" represents hydroxyproline and the letter "X" is a hydrophobic residue (Wallis et al., 2004, supra). Accordingly, in some embodiments, MASP-2 inhibitory peptides useful in this aspect of the invention are at least 6 amino acids in length and comprise SEQ ID NO:22.  Peptides derived from MBL that include from the consensus MASP-2 binding region in H-ficolin.  Also included are peptides derived from human L-ficolin that include the sequence "GCO GLO GAO GDK GEA GTN GKR GER GPO GKA GPO GPN GAO GEO" (SEQ ID NO:28) from the consensus MASP-2 binding region in L-ficolin.”

By contrast, Tezel teaches higher expression of two particular lectins, “NP_005743, C-type lectin, superfamily member 1” and “NP_982297, Lectin, galactoside-binding” in the glaucoma eyes isolated from cadavers; however prior to applicant’s date of invention neither of these lectins were known to have collagen-like domains similar to the collagen-like domains found in MBP or the ficolins (see GenPept NCBI reference sequence NP_982297.1, 3-11-11, pages 1-3 (entire document); GenPept NCBI reference sequence NP_005743.3, 2-10-11, pages 1-3 (entire document)(both cited herewith solely in response to applicant’s argument).  

Thus, there was no a priori reason for the skilled artisan to think the particular lectins listed in Table 1 of Tezel et al. were capable of binding and activating the MASP-2 protease.

In view of the above, the examiner maintains, as set forth in the prior office action at page 4, last paragraph that because “Tezel does not demonstrate expression of MBL or ficolin protein(s) in the glaucoma eye nor does Tezel show that MBL or ficolins bind to cells found in the glaucoma eye….the skilled artisan would be uncertain as to the significance of the teachings of Tenzel with respect to masp-2 driven complement activation in the glaucoma eye.”  (emphasis added).  Moreover, for the reasons set forth in the prior Office Action, the ordinarily skilled artisan would not understand the teachings of the instant specification to provide sufficient guidance or evidence to convincingly link MASP-2-dependent activation of the lectin complement pathway to glaucoma pathogenesis.

At page 5 of their remarks, Applicant further argues:

“…as described in Example 12 of the specification (pages 158-160), it was determined that inhibition of MASP-2 activity had a protective effect from renal damage due to ischemic injury. As shown in FIGURE 12, MASP-2(-/-) mice displayed a significant reduction in the amount of blood urea at 24 and 48 hours, in comparison to wildtype control mice, indicating a protective functional effect from renal damage in the ischemia reperfusion injury model (see Specification at page 160, lines 3-6).

As described in Example 28 (pages 192-193), in view of the results shown in Example 12 that MASP-2 inhibition had a protective effect from renal damage due to ischemic injury, the inventors expected a MASP-2 inhibitory antibody (administered to the mice either locally to the eye or systemically) to be effective in the treatment of a subject suffering from or at risk for developing glaucoma, as claimed."

Applicant's assertions are acknowledged however they do not change the examiner’s view that the teachings of the instant specification are insufficient to enable the skilled artisan to practice the claimed invention in the absence of undue experimentation.

Conclusion

The instant claims essentially call for trial and error by the skilled artisan to begin discovering how to practice the claimed invention without assisting the skilled artisan in such an endeavor, which is insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005), “[i]f mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and how that idea might be developed into the claimed invention.  In the decision of Genentech, Inc, v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” and that  “[t]ossing out the mere germ of an idea does not constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement”.

The instant specification is not enabling because it does not make clear that MASP-2 plays a pathogenic role at any particular stage, or throughout the course of glaucoma pathogenesis.  The skilled artisan cannot follow the guidance presented therein to practice the claimed method of treatment without first making a substantial inventive contribution involving undue experimentation.

Claims 1 and 4-6 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,870,708 (reference patent, issued 12-22-20), wherein claims 1-3 of U.S. Patent No. 10,870,708 correspond to claims 1, 13 and 14 of parent U.S. Patent Application 15/476154, which was formerly the reference application for the rejection of record set forth in the non-final office action mailed 8-24-20.  Although the claims at issue are not identical, they are not patentably distinct from each other.

As a preliminary matter it is noted that Applicant did not argue against the nonstatutory double patenting rejection set forth in the prior non-final office action mailed 8-24-20 nor did applicant file a terminal disclaimer to address the prior nonstatutory double patenting rejection of record.

The patent claims recently allowed in U.S. Patent No. 10,870,708 (issued 12-22-20) are listed below:

method for treating a mammalian subject suffering from an ocular angiogenesis-dependent disease selected from the group consisting of: proliferative diabetic retinopathy, vitreous hemorrhage secondary to proliferative diabetic retinopathy, neovascular glaucoma, corneal neovascularization, and retinopathy of prematurity, comprising administering to the subject an amount of a MASP-2 inhibitory agent effective to inhibit angiogenesis, wherein the MASP-2 inhibitory agent is a MASP-2 monoclonal antibody or antigen-binding fragment thereof comprising a heavy chain variable region comprising SEQ ID NO:67 and a light chain variable region comprising SEQ ID NO:69.2. The method of claim 1, wherein the monoclonal antibody or fragment thereof is selected from the group consisting of a recombinant antibody, an antibody having reduced effector function, and a human antibody.3. The method of claim 1, wherein the composition is administered subcutaneously, intraperitoneally, intra-muscularly, intra-arterially, intravenously, or as an inhalant.

The reference claims anticipate the instant claims in that in treating neovascular glaucoma with a masp-2 monoclonal antibody, such as humanized masp-2 monoclonal antibody comprising SEQ ID NOs: 67 and 69, the skilled artisan is practicing a method of treatment encompassed by the instant claims, i.e., the reference claims anticipate the instant claims.

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644